Citation Nr: 1122129	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  08-33 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for residuals of frostbite of the right foot.

3.  Entitlement to service connection for boils.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depression, including as secondary to an undiagnosed illness.

6.  Entitlement to service connection for a disability manifested by aching shoulder joints, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for PTSD.

8.  Entitlement to service connection for a cervical spine disability.

9.  Entitlement to service connection for a low back disability.

10.  Entitlement to service connection for a disability manifested by earaches.

11.  Entitlement to service connection for a disability manifested by a sore throat.

12.  Entitlement to service connection for heartburn.

13.  Entitlement to service connection for insomnia.

14.  Entitlement to service connection for a disability manifested by fatigue.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1977 to April 1992, including in the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A Travel Board hearing was held at the RO in October 2010 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claims for benefits.  The VLJ specifically noted that the Veteran had withdrawn his claims of service connection for a cervical spine disability, a low back disability, a disability manifested by earaches, a disability manifested by a sore throat, heartburn, insomnia, and for a disability manifested by fatigue.  The VLJ also noted that the issues which remained on appeal were service connection for a disability manifested by aching shoulder joints, obstructive sleep apnea, residuals of frostbite of the right foot, boils, migraine headaches, and for depression, to include as due to an undiagnosed illness.  The Veteran was represented at the hearing by an attorney.  The attorney and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  The attorney specifically asked the Veteran about continuity of the Veteran's symptomatology for each of these claimed disabilities since active service. 

Moreover, neither the Veteran nor his attorney have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits.  The Veteran's attorney and the VLJ asked questions to draw out the evidence which related the Veteran's claimed disabilities to active service, the only element of the claims in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The medical evidence indicates that the Veteran has been diagnosed as having adjustment disorder with anxiety, depression, and PTSD.  The Veteran testified at his October 2010 Board hearing that all of his psychiatric disabilities, to include depression and PTSD, are related to active service.  A review of the claims file indicates that the Veteran has provided detailed information regarding his claimed in-service stressors which, in his view, led him to experience PTSD.  The Veteran's claimed in-service stressors also have been corroborated on VA outpatient treatment or examination by a VA psychologist or psychiatrist, although these incidents did not result in a diagnosis of PTSD when they were reviewed by a VA examiner in October 2008.  See generally 38 C.F.R. § 3.304(f) (effective July 13, 2010).  The Board also notes that service connection currently is in effect for adjustment disorder with anxiety (claimed as PTSD), evaluated as 30 percent disabling effective December 14, 2005.  In light of Clemons, the Board finds that it has jurisdiction over the claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include depression, including as secondary to an undiagnosed illness.  These claims are as stated on the title page of this decision.

The issues of entitlement to service connection for an elbow disability and for disability ratings greater than 10 percent for right knee osteoarthritis and for left knee osteoarthritis have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran specifically testified at his October 2010 Board hearing that he intended to file these claims.  Therefore, the Board does not have jurisdiction over these claims and they are referred to the AOJ for appropriate action.  

As will be explained below, the Board finds that service connection for depression as secondary to an undiagnosed illness is not warranted.  See 38 C.F.R. §§ 3.310, 3.317.  The claims of service connection for PTSD, for depression on a direct service connection basis, and for aching shoulder joints, to include as due to an undiagnosed illness, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part. 


FINDINGS OF FACT

1.  In testimony at his Board hearing on October 28, 2010, prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of his appeal with respect to the denial of his service connection claims for a cervical spine disability, a low back disability, a disability manifested by earaches, a disability manifested by a sore throat, heartburn, insomnia, and for a disability manifested by fatigue.

2.  The competent evidence shows that the Veteran's sleep apnea is not related to active service.

3.  The competent evidence shows that the Veteran does not experience any disability due to residuals of frostbite to the right foot or boils which could be attributed to active service.

4.  The competent evidence shows that the Veteran's migraine headaches are not related to active service.

5.  The competent evidence shows that the Veteran's complaints of depression and stress have been attributed to a known clinical diagnosis of depression.



CONCLUSIONS OF LAW

1.  Obstructive sleep apnea was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  Residuals of frostbite of the right foot were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

3.  Boils were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

4.  Migraine headaches were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

5.  Depression was not caused or aggravated by an undiagnosed illness.  38 U.S.C.A. §§ 1117, 1118, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.317 (2010).

6.  The criteria for withdrawal of an appeal by the appellant have been met on the issue of entitlement to service connection for a cervical spine disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

7.  The criteria for withdrawal of an appeal by the appellant have been met on the issue of entitlement to service connection for a low back disability.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2010).

8.  The criteria for withdrawal of an appeal by the appellant have been met on the issue of entitlement to service connection for a disability manifested by earaches.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

9.  The criteria for withdrawal of an appeal by the appellant have been met on the issue of entitlement to service connection for a disability manifested by a sore throat.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

10.  The criteria for withdrawal of an appeal by the appellant have been met on the issue of entitlement to service connection for heartburn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

11.  The criteria for withdrawal of an appeal by the appellant have been met on the issue of entitlement to service connection for insomnia.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

12.  The criteria for withdrawal of an appeal by the appellant have been met on the issue of entitlement to service connection for a disability manifested by fatigue.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in January 2006, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the appellant to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for obstructive sleep apnea, residuals of frostbite of the right foot, boils, migraine headaches, and for depression as secondary to an undiagnosed illness.  Because the Veteran was fully informed of the evidence needed to substantiate his claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board acknowledges that the Veteran was not provided with pre-adjudication Dingess notice.  The Board notes, however, that the Veteran has been represented by a private attorney during this appeal.  As stated in the Introduction, the Veteran demonstrated in testimony at his Board hearing that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  Thus, any failure to provide pre-adjudication Dingess notice was not prejudicial to the Veteran.  Moreover, because the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.  SSA informed VA in December 2007 that it had no records for the Veteran because he was not entitled to SSA benefits.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The competent evidence shows that the Veteran's complaints of depression and stress have been attributed to a known clinical diagnosis of depression.  There is no evidence, other than the Veteran's statements, which indicates that obstructive sleep apnea, residuals of frostbite of the right foot, boils, or migraine headaches may be associated with service.  The Veteran's conclusory lay statements regarding causation are insufficient to establish the necessary nexus between service and his current disabilities such that an examination would be necessary.  See Waters v  Shinseki, 601 F.3d 1274 (2010).  Thus, the Board finds that examinations are not required even under the low threshold of McLendon.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that he incurred obstructive sleep apnea, residuals of frostbite of the right foot, boils, migraine headaches, and depression during active service.  He specifically contends that an undiagnosed illness incurred while he was on active service in the southwest Asia theater of operations during the Persian Gulf War contributed to or caused his depression.  He also contends that in-service cold weather exposure caused his claimed residuals of frostbite of the right foot.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection also may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition also is compensable under 38 C.F.R. § 3.310(a).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability which cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011. 38 C.F.R. § 3.317(a)(1).  A "Persian Gulf Veteran" is one who served in the Southwest Asia theater of operations during the Persian Gulf War.  Id.  

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include: (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

With claims based on undiagnosed illness, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multi-symptom illness include: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

Section 1117(a) of Title 38 of the United States Code authorizes service connection on a presumptive basis only for disability arising in Persian Gulf Veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under § 3.317.  Id.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for obstructive sleep apnea.  The Veteran testified at his October 2010 Board hearing that he had experienced obstructive sleep apnea after he had returned home from service in the southwest Asia theater of operations during the Persian Gulf War, although he had not sought treatment for this problem between his Persian Gulf War service and his service separation.  The Veteran's DD Form 214 confirms his service in the southwest Asia theater of operations during the Persian Gulf War; thus, he is considered a Persian Gulf Veteran.  See 38 C.F.R. § 3.317(a)(1).  The Veteran's service treatment records show that he was not diagnosed as having or treated for obstructive sleep apnea at any time during active service, including during or after his Persian Gulf War service.  It appears that, following service separation in April 1992, the Veteran first was treated for obstructive sleep apnea in April 1999, or 7 years later.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

On private outpatient treatment in April 1999, the Veteran reported that his wife had noticed that he had been snoring "for the past several years" but she had not noticed him experiencing any apneas.  His weight in high school was 175 pounds and he currently weighed 250 pounds.  He also noticed intermittently that he woke up in the morning un-refreshed and sleepy although he sometimes had an adequate good night's sleep.  He denied any family history of obstructive sleep apnea .  Objective examination showed no hypersomnolence, mild crowding of the airways, and clear auscultation of the chest.  Overnight oximetry showed episodic desaturation consistent with very mild independent obstructive sleep apnea .  The assessment included suspected REM dependent obstructive sleep apnea which was probably mild.  The private examiner stated that the key to treating the Veteran's obstructive sleep apnea  "will be weight reduction and an exercise program."

In June 2006, the Veteran complained of daytime hypersomnolence.  He reported snoring and frequently having to leave the joint bedroom because of loud snoring.  He also reported apnea and having a very poor night's sleep.  He awakened un-refreshed even after prolonged sleep.  He also had daytime hypersomnolence.  He also reported marked somnolence in the afternoon if he was not busy.  His family history included a sister with obstructive sleep apnea and CPAP therapy.  Objective examination showed he weighed 295 pounds, clear hypersomnolence during the examination, a throat crowded with redundant tissue, a foreshortened distance between the base of the tongue and posterior pharyngeal wall, and clear auscultation of the chest.  Pulse oximetry was markedly abnormal with sawtooth deformity consistent with obstructive sleep apnea.  The assessment was that the Veteran "has gone in to much more severe obstructive sleep apnea" with the 45 pound weight gain.  The private examiner stated that weight reduction "is going to be essential for improvement of [the Veteran's] airway function."

A private sleep study conducted in July 2006 showed severe obstructive sleep apnea associated with severe oxygen desaturation and markedly abnormal sleep architecture.  Weight reduction and CPAP therapy at 9 centimeters water pressure was recommended.

On private outpatient treatment in August 2006, the Veteran stated that he was able to manage his drowsiness.  It was noted that the Veteran had not picked up his CPAP machine "but he is going to today."  Physical examination showed he weighed 260 pounds and a clear throat.  The assessment was obstructive sleep apnea.  The plan was for a CPAP at 9 centimeters water pressure.

On VA outpatient treatment in March 2007, the Veteran stated that he used his CPAP regularly.  The assessment included obstructive sleep apnea which was treated.

The Board acknowledges that the Veteran currently is being treated for obstructive sleep apnea.  None of the Veteran's post-service VA and private treating physicians have related his obstructive sleep apnea to active service or any incident of service, however.  The Board observes in this regard that the Veteran did not report any relevant in-service history to any of the post-service VA and private treating physicians who have seen him for obstructive sleep apnea.  The Veteran also has not reported his medical history consistently during this appeal.  The Board notes in this regard that, although the Veteran denied any family history of obstructive sleep apnea when he first was seen for this complaint in April 1999, he reported in June 2006 that his family history included a sister with obstructive sleep apnea and CPAP therapy.  Although the Veteran contended in a March 2008 statement that he had reported difficulty sleeping or problems breathing during sleep to his in-service physicians, he subsequently testified before the Board in October 2010 that he had not, in fact, reported any problems with sleep apnea or sought any treatment for this complaint during active service.  The competent evidence suggests instead that the Veteran's significant weight gain since his service separation has contributed to his obstructive sleep apnea.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which relates his obstructive sleep apnea  to active service or any incident of such service.  Thus, the Board finds that service connection for obstructive sleep apnea is not warranted.

The Board also finds that the preponderance of the evidence is against the Veteran's claim of service connection for residuals of frostbite of the right foot.  The Veteran has contended that in-service exposure to cold weather contributed to or caused him to experience frostbite of the right foot during service.  He also has contended that he currently experiences residuals of frostbite of the right foot which was incurred initially during active service.  Despite the Veteran's assertions and Board hearing testimony to the contrary, his service treatment records do not show that he was diagnosed as having or treated for residuals of frostbite of the right foot at any time during active service.  These records show instead that, in November 1986, the Veteran complained that the second and third toes of his left foot were numb, tingling, and had constant sharp pain since he had returned from the field.  (Emphasis added.)  He reported that he had been out in the cold at Fort Dix wearing sneakers.  Objective examination showed blisters.  The assessment was cold exposure.  A "Master Problem List" included in the Veteran's service treatment records also shows that he was treated for questionable cold exposure of the left foot in November 1986.  (Emphasis added.)  On periodic physical examination in April 1990, clinical evaluation of the Veteran's feet showed mild, dry, scaly skin around the heels.  This was diagnosed as mild athlete's foot bilaterally.  At the Veteran's separation physical examination in March 1992, clinical evaluation of his feet was normal.  He denied any in-service history of foot trouble.  

The Veteran's post-service VA and private treatment records show no complaints of or treatment for residuals of frostbite of the right foot at any time since his service separation in April 1992.  For example, when the Veteran reported for a vesting physical examination to establish medical care with VA in June 2003, he denied any complaints.  He reported only that he injured his right knee during active service but otherwise denied any in-service complaints.  

On VA cold injury protocol examination in May 2007, the Veteran's complaints included residuals of frostbite to the left foot involving digits 2, 3, and 4, numbness, paresthesias, particularly in cold weather, and a cold sensation in the left foot.  He also complained of edema on occasion, color changes, and cold sensation during the winter time in the left foot.  He stated that this injury occurred secondary to prolonged cold exposure during field training exercises.  He also stated that the initial treatment for his left foot included "being told to keep his foot dry" but no other intervention was done at the time of the initial in-service frostbite to the left foot.  He also denied any treatment since service.  Following physical examination of the left foot, the diagnoses included residuals of frostbite to the left foot.

The Veteran testified at his October 2010 Board hearing that, although he had experienced problems with both feet due to residuals of frostbite during active service, the in-service physicians who treated him had determined that the frostbite on his left foot was worse than on his right foot and required medical attention.

The Board acknowledges the Veteran's continuing assertion that he experiences residuals of frostbite of the right foot which, in his view, are related to active service.  The competent evidence does not support this assertion, however.  The Veteran's service treatment records show only that he complained of and was treated for cold exposure in November 1986; at that time, his complaints and treatment were focused on the left foot.  There is no indication that the Veteran complained of or was treated for any problems with his right foot, to include residuals of frostbite, at any time during his almost 15 years of active service.  The Veteran and his representative asserted at the October 2010 Board hearing that the April 1990 periodic physical examination demonstrated that the Veteran was experiencing residuals of frostbite of the right foot at that time.  A review of that examination report shows, however, that the Veteran's mild, dry, scaly skin around the heels was diagnosed as bilateral athlete's foot.  The Board also finds it significant that, at his separation physical examination in April 1992, the Veteran denied any relevant in-service history of foot trouble (to include frostbite of the right foot) and his right foot was normal clinically.  The Board also finds it significant that, when examined by VA in May 2007 for residuals of frostbite, the Veteran's complaints focused entirely on the left foot.  He did not report, and the VA examiner did not indicate, any relevant in-service history of frostbite to the right foot or any current complaints of or treatment for any residuals.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced residuals of frostbite of the right foot at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of residuals of frostbite of the right foot at any time during the pendency of this appeal.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates that he experiences any current disability due to residuals of frostbite of the right foot that could be attributed to active service.  Accordingly, the Board finds that service connection for residuals of frostbite of the right foot is not warranted.

The Board also finds that the preponderance of the evidence is against the Veteran's claim of service connection for boils.  The Veteran has asserted that he was treated for a variety of skin problems during active service (diagnosed as an infected sebaceous cyst of the groin and a carbuncle of the left arm) which were, in fact, boils.  He also has asserted that he continues to experience disability due to boils which began during active service.  The competent evidence does not support these assertions, however.  The Board acknowledges that the Veteran was treated during active service for a variety of skin problems (all of which he claims were boils); however, the Veteran's in-service cyst and carbuncle were resolved at his separation from active service.  More importantly, the competent evidence does not suggest that the Veteran's boils are related to active service or any incident of service.  The Veteran's service treatment records show that, on enlistment physical examination in November 1976, clinical evaluation of the Veteran's skin was normal and he denied any relevant medical history.  These results were unchanged on subsequent periodic physical examinations in October 1981, June 1984, April 1990, and at his separation physical examination in March 1992.

The Veteran's in-service clinical records show that, on outpatient treatment in March 1986, the Veteran complained of a lump in the groin area which had been present for 2 days.  Objective examination showed a tender, infected sebaceous cyst in the scrotum.  The assessment was a tender, infected sebaceous cyst in the scrotum.  The Veteran was referred to urology.  

On urology consult later in March 1986, the Veteran complained of an infected sebaceous cyst in the scrotum.  Objective examination showed a 1.5 centimeter (cm) indurated sebaceous cyst.  The assessment was an infected sebaceous cyst.

On outpatient treatment later in March 1986, it was noted that the Veteran's sebaceous cyst was gone and he only had indurated skin at the site of the cyst.  Objective examination showed the sebaceous cyst was gone.  The assessment was sebaceous cyst, improved.

On outpatient treatment in April 1990, the Veteran complained of a lump under the right arm pit which had existed for 3 days.  He stated that the lump was painful and denied any relevant history.  Objective examination showed a 2 x 2 cm red abscess in the right axillary area which was warm and tender.  The assessment was abscess, right axillary area.  The abscess was incised and drained.  Two days later, the Veteran's wound dressing was changed.

It appears that, following his service separation in April 1992, the Veteran was treated for a draining lesion on the right leg on VA outpatient treatment in January 1998, or almost 6 years later.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In January 1998, physical examination showed a carbuncle on the right thigh.  It appears that this lesion may have been removed surgically because the Veteran's VA outpatient treatment records indicate that his wound looked good and he was instructed as to wound care at home later in January 1998.

On private outpatient treatment in January 2002, the Veteran complained of a boil on the right buttock with drainage (pus and blood).  Objective examination showed an erythematous swollen area of the right inner buttocks.  The assessment was a boil.  The Veteran was referred to general surgery for incision and drainage.

As noted elsewhere, when the Veteran reported for a vesting physical examination to establish medical care with VA in June 2003, he denied any complaints.  He reported only that he injured his right knee during active service but otherwise denied any in-service complaints.  

On VA skin examination in May 2007, the Veteran only complained of pseudofolliculitis barbae.  No relevant physical examination results were reported.  No relevant diagnosis was offered by the VA examiner.

The Veteran testified at his October 2010 Board hearing that, although he had been diagnosed with a sebaceous cyst and an abscess during active service, the symptoms he experienced from these conditions were exactly the same.  He also testified that these boils had required surgical removal.  He testified further that he still experienced episodes of boils although he was able to prevent them from becoming boils by using hot compresses to reduce them.

The Board acknowledges the Veteran's continuing assertion that he experiences boils which, in his view, are related to active service.  The competent evidence does not support this assertion, however.  The Veteran's service treatment records show only that he complained of and was treated for a sebaceous cyst and an abscess during active service.  There is no indication that the Veteran complained of or was treated for boils at any time during service.  The Board also acknowledges that the Veteran had a boil on his right buttock surgically removed in January 2002, almost a decade after his service separation.  None of the Veteran's post-service VA and private treating physicians, to include the physician who removed the Veteran's boil in January 2002 and the VA examiner who conducted a skin examination in May 2007, related the Veteran's claimed boils to active service.  The Board finds it significant that, when he complained of a boil on the right buttock to a private examiner in January 2002, the Veteran did not report and the private examiner did not indicate any relevant in-service history.  Nor did the private examiner relate the Veteran's post-service boil to active service or any incident of service.  The Board also finds it significant that, when his skin was examined in May 2007, the Veteran did not report and the VA examiner did not indicate the presence of any boils.  There also is no indication in the Veteran's more recent VA and private treatment records that he experiences any current disability due to boils which could be attributed to active service.  See Rabideau, 2 Vet. App. at 144, and Brammer, 3 Vet. App. at 225.  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced boils at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain, 21 Vet. App. at 319.  In this case, although there is evidence that the Veteran experienced a sebaceous cyst and an abscess during active service and also experienced a boil on the right buttocks since service, there is no indication in the competent evidence that any of these skin problems are related to active service or any incident of service.  The Veteran also has not submitted or identified any competent evidence, to include a medical nexus, which demonstrates that his claimed boils are related to active service or any incident of service.  In summary, the Board finds that service connection for boils is not warranted.

The Board also finds that the preponderance of the evidence is against the Veteran's claim of service connection for migraine headaches.  The Veteran has contended that he incurred migraine headaches during active service and continues to experience disability due to his migraine headaches.  The competent evidence does not support the Veteran's assertions, however, concerning the contended etiological relationship between migraine headaches and active service.  The Veteran's service treatment records show that, at the Veteran's enlistment physical examination in November 1976, clinical evaluation of his head was normal and he denied any relevant medical history.  On periodic physical examination in October 1981, the Veteran reported a medical history of frequent or severe headaches.  The in-service examiner stated that the Veteran had reported experiencing headaches "about 8 months ago for a month."  The Veteran's headaches "seemed associated with eyestrain."  The Veteran also had new glasses made and was "OK now."  Clinical evaluation of the Veteran's head was normal.    

On outpatient treatment in October 1983, the Veteran complained of right temporal headaches, sharp pain on the right temporal area, photophobia, and nausea.  Objective examination showed negative fundi and equal and symmetrical reflexes.  The assessment was rule-out tension headaches.

The Veteran denied any relevant medical history and clinical evaluation of his head was normal on periodic physical examination in June 1984 and in April 1990.

On outpatient treatment in July 1991, the Veteran complained of headaches superior and lateral to the right orbit which occurred every evening and lasted 1-2 hours.  He denied any history of headaches.  He stated that he was under stress at work.  Objective examination showed intact cranial nerves, a supple neck, no sinus tenderness, no muscle tenderness, and clear ears, nose, and throat.  The assessment was probable tension headaches.

At his separation physical examination in March 1992, the Veteran reported a medical history of frequent or severe headaches.  The in-service examiner stated that this referred to stress-related headaches experienced in November 1991.  The Veteran also reported that his last headaches had been a few months earlier.  The examiner also stated that the Veteran's stress was job-related and had resolved.  Clinical evaluation of the Veteran's head was normal.  

The post-service medical evidence shows that, although the Veteran has experienced migraine headaches since his service separation, they are not related to active service or any incident of service.  It appears that, following service separation in April 1992, the Veteran was not treated for headaches until April 1994.  At that time, neurological examination was intact.  The assessment was headaches.

On VA outpatient treatment in August 1994, the Veteran complained of headaches which had been present for 18 months "or so."  The impression was headaches.  Following VA outpatient treatment in November 1996, the assessment included headaches and rule-out tension headaches.

On private outpatient treatment in November 2001, the Veteran complained of new onset left temporal headaches over the previous 2-3 weeks with occasional nausea and dizziness.  He stated that his headaches tended "to be present throughout the day [with] some variable intensity."  His headaches were worsened by noise or light.  He denied any accompanying tinnitus, visual changes, loss of consciousness, loss of motion of extremities, or numbness in the fact.  The Veteran reported that he had experienced headaches in the past "but not like this."  Using Advil dulled the headaches and relieved them for several hours.  Objective examination showed benign fundi, intact tympanic membranes, an unremarkable oral cavity, non-tender teeth, a supple neck, non-tender sinuses, and no tenderness to palpation in the left temporal area.  Cranial nerves and finger to nose testing were intact.  The assessment was headache.  He was prescribed Midrin.

In December 2001, the Veteran stated that his headaches had resolved and responded to Midrin.  Neurological examination was intact.  The assessment was migraine headaches.  The Veteran was advised to take Midrin as needed.

At his vesting physical examination in June 2003 to establish medical care with VA, the Veteran denied any complaints except for right knee discomfort.  Neurological examination was intact.

In a March 2006 statement, the Veteran's wife contended that her husband experienced "severe and prostrating" headaches.  She stated that, when he had a headache, "he is unable to go to work or do anything other than stay in the bed and try not to move.  The least amount of light will cause him from pain."

On VA examination in May 2007, the Veteran's complaints included headaches.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA and private treatment records.  The Veteran stated that his typical headache was cranial in nature, not incapacitating, occurred 2 times a week, and were alleviated by extra strength Tylenol.  He denied any photophobia, phonophobia, nausea, or vomiting.  He also stated that his headaches were mild in nature.  He also reported experiencing incapacitating headaches approximately 1-2 times per month where the headaches lasted for 1 day and were associated with photophobia, phonophobia, nausea, and occasional vomiting.  He was completely incapacitated during these headaches and was unable to engage in physical activity or work-related activity.  The VA examiner opined that there was no evidence in the claims file to support the Veteran's assertion that he was evaluated for migraine headaches during active service.  Instead, these records showed that his migraine headaches first were documented in 1994.  The VA examiner concluded that it was unlikely that his current complaints of migraine headaches were related to active service.  The diagnoses included migraine headaches.

The Board acknowledges the Veteran's assertions that he was diagnosed as having migraine headaches during active service and continued to experience disability due to these headaches since service.  The competent evidence does not support these assertions, however.  The Veteran's service treatment records show instead that, although he complained of and was treated for tension headaches during active service, he was not treated for or diagnosed as having migraine headaches at any time during service.  The Veteran's reported headaches were attributed to eyestrain in October 1981 and had been resolved through the use of new glasses.  The diagnosis of rule-out tension headaches offered in October 1983 indicated only the possibility of this diagnosis; it was not a confirmed diagnosis of tension headaches and, in any event, did not include a diagnosis of migraine headaches.  The Veteran also was diagnosed as having probable tension headaches in July 1991 and stress-related headaches in November 1991.  The in-service examiner who saw the Veteran at his separation physical examination in March 1992 noted, however, that the Veteran's headaches were related to on-the-job stress during service and had resolved.  It appears that, following service separation in April 1992, and as the VA examiner stated in May 2007, the Veteran first was treated for migraine headaches in 1994, or approximately 2 years after his service separation.  See Maxson, 230 F.3d at 1333.  The post-service medical evidence shows that the Veteran again experienced migraine headaches in 2001.  He also denied any complaints at his vesting physical examination with VA in June 2003.  Following a review of the claims file and physical examination of the Veteran, the VA examiner opined in May 2007 that, because the Veteran's migraine headaches were not documented in active service or until 1994, approximately 2 years after his service separation, it was unlikely that they were related to active service.  There is no competent contrary opinion of record.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which shows that his migraine headaches are related to active service or any incident of service.  Thus, the Board finds that service connection for migraine headaches is not warranted.

The Board finally finds that the preponderance of the evidence is against the Veteran's claim of service connection for depression as secondary to an undiagnosed illness.  The Veteran has contended that he incurred an undiagnosed illness during his Persian Gulf War service which caused or aggravated his depression.  See 38 C.F.R. §§ 3.310, 3.317.  Although the Board again acknowledges that the Veteran is a Persian Gulf Veteran, the competent evidence indicates that the Veteran's complaints of stress and depression have been attributed to a known clinical diagnosis of depression which was not caused or aggravated by an undiagnosed illness incurred during his Persian Gulf War service.  The Veteran's service treatment records show that he was not treated for or diagnosed as having depression at any time during active service, including when he was in the Persian Gulf War.  These records show instead that the Veteran's psychiatric system was normal on repeated periodic physical examinations conducted during his nearly 15 years of active service, including at his enlistment and separation physical examinations.  The Veteran reported an in-service medical history of depression or excessive worry at his separation physical examination in March 1992 but the in-service examiner attributed this report to job-related stress which was resolved at service separation.  No relevant findings were noted on clinical evaluation as well. 

The post-service medical evidence shows that the Veteran has been treated for and diagnosed as having depression since his service separation.  None of the Veteran's post-service treating physicians concluded that his depression was caused or aggravated by an undiagnosed illness incurred during his Persian Gulf War service, however.  For example, on VA outpatient treatment in July 2005, the Veteran's complaints included depression and stress.  He stated that "depression comes over him and he has 'not normal thoughts,' i.e. wanting someone to cut him off in traffic so that he has an excuse for a confrontation."  The Veteran also stated that he was "very angry."  He denied any past psychiatric treatment, history of suicide attempts, or family psychiatric history.  He reported that, although he had used drugs heavily beginning in 1993, he had been clean and sober since 1996.  The Veteran worked for the state department of health, had been married for 23 years to his wife, and had 1 son.  He and his wife rented a home.  He also reported that his current stressors were finances and work.  He attended church.  The Veteran stated that he had not been violent "lately" but had been violent in the 1980's.  He enjoyed watching movies.  

Mental status examination of the Veteran in July 2005 showed he was neatly dressed with speech within normal limits, resentful, hostile, and somewhat guarded attitude and behavior, logical and goal-directed thought content, no suicidal or homicidal ideation, problems with memory, and full orientation.  The assessment was that the Veteran was an angry and intolerant man who was easily offended and admitted to this.  The Axis I diagnosis was depression.

The Veteran testified at his October 2010 Board hearing that, although he had experienced depression before serving in the Persian Gulf War, he became depressed more frequently after he came back from the Persian Gulf.  The Veteran also testified that he experienced nightmares regularly.

The Board acknowledges the Veteran's continuing assertion that he incurred an undiagnosed illness during his active service in the Persian Gulf War which caused or aggravated his depression.  The Board also acknowledges that, at his separation physical examination in March 1992, the Veteran reported an in-service medical history of depression.  The in-service examiner who conducted the Veteran's separation physical examination attributed his complaint of depression to job-related stress which was resolved at the Veteran's separation from active service, however.  The competent evidence also does not support the Veteran's assertions as to the contended etiological relationship between an undiagnosed illness and his depression.  The evidence shows instead that the Veteran's complaints of depression and stress have been attributed to a known clinical diagnosis of depression (as seen on VA outpatient treatment in July 2005).  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which relates his depression to active service as secondary to an undiagnosed illness incurred during his Persian Gulf War service.  Thus, the Board finds that service connection for depression is not warranted as secondary to an undiagnosed illness.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of obstructive sleep apnea, residuals of frostbite of the right foot, boils, migraine headaches, and depression as secondary to an undiagnosed illness have been continuous since service.  He asserts that he continued to experience symptoms relating to obstructive sleep apnea (nighttime awakening, difficulty sleeping, and daytime hypersomnolence), residuals of frostbite of the right foot (pain and cold sensation in the right foot), boils, migraine headaches, and depression as secondary to an undiagnosed illness after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of any of these disabilities after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of these claimed disabilities since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that each of these disabilities began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of obstructive sleep apnea , residuals of frostbite of the right foot, or boils.  Although the Board again notes that the Veteran reported an in-service history of headaches and depression at his separation physical examination, the in-service examiner determined that these complaints were related to job-related stress and were resolved at this examination.  This in-service examiner also noted that the Veteran's most recent headache had occurred several months prior to his separation physical examination.  The service separation examination report also reflects that the Veteran was examined and, with the exception of a right internal hemorrhoid and left knee crepitus, he was found to be clinically normal.  The Veteran's in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to any of the claimed disabilities for several years following active service.  The Board emphasizes that the Veteran has never been treated for residuals of frostbite to the right foot at any time since his service separation.  The Board also emphasizes the multi-year gap between discharge from active service (1992) and initial reported symptoms related to obstructive sleep apnea in April 1999 (a 7-year gap), initial reported symptoms related to boils in January 1998 (approximately a 6-year gap), and initial reported symptoms related to headaches in April 1994 (a 2-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

As noted, when the Veteran sought to establish medical care with VA after service in June 2003, he did not report the onset of symptomatology from obstructive sleep apnea, residuals of frostbite of the right foot, boils, migraine headaches, or depression during or soon after service or even indicate that the symptoms were of longstanding duration.  Instead, as noted above, the Veteran denied any complaints in June 2003 other than right knee problems.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

He also did not claim that symptoms of his disabilities began in (or soon after) service until he filed his current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

Withdrawal of Claims

In the currently appealed rating decision issued in July 2007, the RO denied, in pertinent part, the Veteran's claims of service connection for a cervical spine disability, a low back disability, a disability manifested by earaches, a disability manifested by a sore throat, heartburn, insomnia, and for a disability manifested by fatigue.  In testimony at his October 28, 2010, Board hearing, prior to the promulgation of a decision in this appeal, the Veteran requested that his appeal be withdrawn with respect to these claims.

The Board observes that it may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Given the Veteran's October 2010 Board hearing testimony requesting withdrawal of his appeal for service connection for a cervical spine disability, a low back disability, a disability manifested by earaches, a disability manifested by a sore throat, heartburn, insomnia, and for a disability manifested by fatigue, there remain no allegations of errors of fact or law for appellate consideration with respect to any of these claims.  Accordingly, the Board does not have jurisdiction to review any of these claims and they are dismissed.


ORDER

Entitlement to service connection for obstructive sleep apnea is denied.

Entitlement to service connection for residuals of frostbite of the right foot is denied.

Entitlement to service connection for boils is denied.

Entitlement to service connection for migraine headaches is denied.

Entitlement to service connection for depression as secondary to an undiagnosed illness is denied.

Entitlement to service connection for a cervical spine disability is dismissed.

Entitlement to service connection for a low back disability is dismissed.

Entitlement to service connection for a disability manifested by earaches is dismissed.

Entitlement to service connection for a disability manifested by a sore throat is dismissed.

Entitlement to service connection for heartburn is dismissed.

Entitlement to service connection for insomnia is dismissed.

Entitlement to service connection for a disability manifested by fatigue is dismissed.




REMAND

The Veteran has contended that he incurred PTSD, depression, and a disability manifested by aching shoulder joints during active service.  He also has contended that an undiagnosed illness incurred while he was in the southwest Asia theater of operation during the Persian Gulf War contributed to or caused his depression and a disability manifested by aching shoulder joints.  As discussed above, the Board has found that, because the Veteran's complaints of stress and depression have been attributed to a known clinical diagnosis of depression, service connection is not warranted for depression as secondary to an undiagnosed illness.  See 38 C.F.R. §§ 3.310, 3.317.  It is not clear from a review of the competent evidence of record, however, whether the Veteran's depression is related to active service on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304.  As noted in the Introduction, the Board has jurisdiction over the Veteran's claim of service connection for PTSD in light of Clemons.  See Clemons, 23 Vet. App. at 1.  The Veteran testified credibly as to the continuity of his PTSD, depression, and aching shoulder joints since active service at his Board hearing in October 2010.  A review of the claims file also shows that he has been treated for a variety of psychiatric disabilities, to include PTSD and depression, since his service separation.  There is no evidence in the claims file that the Veteran has been treated for aching shoulder joints during or after active service.

The Board observes in this regard that, if a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2010).  Service connection already is in effect for adjustment disorder with anxiety.  Thus, on remand, if the RO/AMC concludes that service connection is warranted for either PTSD or depression on a direct service connection basis only, then these disabilities should be evaluated based on their unique symptomatology which can be separated from the service-connected adjustment disorder with anxiety.

The Board also notes that, because VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary, and because the Veteran has not been provided with VA examinations which address the contended causal relationships between PTSD, depression (on a direct service connection basis only), and between a disability manifested by aching shoulder joints and active service, to include as due to an undiagnosed illness, on remand, he should be scheduled for appropriate examination(s).  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his representative and ask them to identify all VA and non-VA clinicians who have treated him for PTSD, depression, and/or for a disability manifested by aching shoulder joints since his separation from active service.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate examination to determine the current nature and etiology of his depression.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner should determine whether the Veteran's depression, if diagnosed, is manifested by any unique psychiatric symptomatology that can be separated from the service-connected adjustment disorder with anxiety (if possible).  The examiner also is asked to opine whether it is at least as likely or not (i.e., a 50 percent or greater probability) that any current depression (based on unique psychiatric symptomatology that can be separated from the service-connected adjustment disorder with anxiety) is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

3.  Schedule the Veteran for appropriate examination to determine the current nature and etiology of his claimed PTSD.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner should determine whether PTSD, if diagnosed, is manifested by any unique psychiatric symptomatology that can be separated from the service-connected adjustment disorder with anxiety (if possible).  The examiner also is asked to opine whether it is at least as likely or not (i.e., a 50 percent or greater probability) that any current PTSD (based on unique psychiatric symptomatology that can be separated from the service-connected adjustment disorder with anxiety) is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

4.  Schedule the Veteran for appropriate examination to determine the current nature and etiology of his disability manifested by aching shoulder joints.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner is asked to opine whether it is at least as likely or not (i.e., a 50 percent or greater probability) that any disability manifested by aching shoulder joints, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely or not (i.e., a 50 percent or greater probability) that any disability manifested by aching shoulder joints, if diagnosed, is related to an undiagnosed illness incurred while the Veteran was on active service in the southwest Asia theater of operations during the Persian Gulf War.  A complete rationale must be provided for any opinions expressed.

5.  Thereafter, readjudicate the Veteran's claims of service connection for PTSD, for depression on a direct service connection basis only, and for a disability manifested by aching shoulder joints, to include as due to an undiagnosed illness.  If service connection is awarded for PTSD or for depression on a direct service connection basis only, then these disabilities should be rated based on the unique psychiatric symptomatology attributable to each of them and not on any symptomatology attributable to the Veteran's service-connected adjustment disorder with anxiety.  See 38 C.F.R. § 4.14 (2010).  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


